Citation Nr: 0526454	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  94-09 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation for lumbosacral 
strain with spasms, disc protrusion at L5-S1, with stable S1-
S2 radiculopathy, and mild degenerative disc disease at L5-
S1, in excess of 20 percent, for the period from October 25, 
1991 to April 25, 1993, and in excess of 40 percent, 
effective April 26, 1993.

2.  Entitlement to an initial evaluation for residuals of 
right patellar fracture, in excess of 10 percent, for the 
period from October 25, 1991 to April 13, 1998, and in excess 
of 20 percent, effective April 14, 1998.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	the veteran's father


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to October 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from 1992 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The veteran appealed those decisions and, in 
February 1996, the Board denied the veteran's claims on 
appeal.  The veteran then appealed the Board's decision to 
United States Court of Appeals for Veterans Claims (Court).  
On November 5, 1996, the Court granted a motion filed by the 
Office of General Counsel for VA to remand the case for 
consideration and development of additional evidence and 
readjudication of the claims.  Following the remand by the 
Court, this case was remanded by the Board in July 1997 for 
compliance with the directives set forth in the Court's 
remand.  

The Board's October 2000 decision expanded the veteran's 
service-connected lumbosacral strain with muscle spasm to 
include disc protrusion at L5-S1, with stable S1-S2 
radiculopathy, and mild degenerative disc disease at the L5-
S1 level, as having been incurred in service.  The Board 
assigned a 40 percent evaluation for this disability.  The 
Board denied an evaluation in excess of 10 percent for 
residuals of a right patellar fracture, prior to April 14, 
1998.  The Board granted a 20 percent evaluation for 
residuals of a right patellar fracture, effective April 14, 
1998.  The Board denied entitlement to a TDIU.  

A November 2000 rating decision implemented the October 2000 
Board decision by assigning a 40 percent evaluation to the 
veteran's lumbosacral spine claim, effective April 26, 1993.  
The rating decision observed that this was the date of a VA 
CAT scan that showed a mild degree of central and posterior 
disc herniation at the L5-S1 level.  The rating decision also 
assigned an effective date of April 14, 1998 for the 20 
percent evaluation for the residuals of a right patellar 
fracture.  

The veteran appealed the October 2000 Board decision to the 
Court.  In a May 2001 order, the Court vacated the decision 
to the extent that it was adverse to the appellant, and 
remanded it to the Board for compliance with the VCAA.  

In July 2002, the Board ordered that the Evidence Development 
Unit undertake additional development of the veteran's case.  
An August 2003 Board remand observed that the VA had decided 
that Veterans Benefits Administration would resume all 
development functions, and remanded the claims to the RO.  

The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence demonstrates that for the 
period from October 25, 1991 to April 25, 1993, the veteran's 
lumbosacral disability did not result in severe limitation of 
motion of the lumbar spine, ankylosis, or severe lumbosacral 
strain, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space.

3.  The competent medical evidence demonstrates that for the 
period beginning April 26, 1993, the veteran's lumbosacral 
disability has resulted in pronounced intervertebral disc 
syndrome with such persistent symptoms as characteristic 
pain, demonstrable muscle spasm and other neurological 
findings, and little intermittent relief.  

4.  The competent medical evidence demonstrates that for the 
period from October 25, 1991 to April 13, 1998, the veteran's 
right knee disability has not resulted in moderate recurrent 
subluxation or lateral instability, limitation of extension 
to 15 degrees, or limitation of flexion to 30 degrees.

5.  The competent medical evidence demonstrates that for the 
period beginning April 14, 1998, the veteran's right knee 
disability has not resulted in severe recurrent subluxation 
or lateral instability, limitation of extension to 20 
degrees, or limitation of flexion to 15 degrees. 

6.  The competent medical evidence demonstrates that the 
veteran's service-connected disabilities are not sufficiently 
disabling as to preclude securing or following substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for lumbosacral strain with spasms, disc protrusion 
at L5-S1, with stable S1-S2 radiculopathy, and mild 
degenerative disc disease at L5-S1, for the period from 
October 25, 1991 to April 25, 1993, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §4.71a, Diagnostic Code 5293 (prior to September 22, 
2002); 38 C.F.R. §4.71a, Diagnostic Code 5293 (effective 
September 22, 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).

2.  The criteria for an initial 60 percent evaluation for 
lumbosacral strain with spasms, disc protrusion at L5-S1, 
with stable S1-S2 radiculopathy, and mild degenerative disc 
disease at L5-S1, effective April 26, 1993, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §4.71a, Diagnostic Code 5293 (prior to September 22, 
2002); 38 C.F.R. §4.71a, Diagnostic Code 5293 (effective 
September 22, 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).

3.  The criteria for an initial evaluation in excess of 10 
percent for residuals of right patellar fracture, for the 
period from October 25, 1991 to April 13, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2004).

4.  The criteria for an initial evaluation in excess of 20 
percent for residuals of right patellar fracture, effective 
April 14, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2004).

5.  The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations, including all relevant new and old Diagnostic 
Codes, and gave notice as to the evidence needed to 
substantiate his claims in the 1992 rating decisions on 
appeal, the November 1992 statement of the case, and various 
supplemental statements of the case (SSOCs), dated as 
recently as April 2005.  Additionally, the RO sent the 
veteran a letter in April 2004 that explained the notice and 
duty to assist provisions of the VCAA, including the 
respective responsibilities of VA and the veteran to identify 
and/or secure evidence; listed the evidence; and asked the 
veteran to submit and authorize the release of additional 
evidence.  Furthermore, the April SSOC included the text of 
the relevant VCAA regulations implementing the statute.  
Accordingly, the Board finds that the appellant has been 
afforded all notice required by statute.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  VA also 
conducted relevant VA medical examinations.  There is no 
indication from the claims folder or allegation from the 
appellant that any relevant evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is met.  
38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Increased Evaluations

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The Board notes that when the veteran initiated his appeal, 
he was appealing the original assignment of disability 
evaluations following awards of service connection.  The 
severity of a disability is to be considered during the 
entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119(1999).

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Lumbosacral strain with spasms, disc protrusion at L5-S1, 
with stable S1-S2 radiculopathy, and mild degenerative disc 
disease at L5-S1

A December 1991 VA examination report noted that the veteran 
complained of occasional pain, discomfort and stiffness in 
the lower back.  His gait and posture were described as 
unremarkable.  Flexion was to 80 degrees, extension was to 30 
degrees, and lateral flexion was to 30 degrees bilaterally.  
He had positive reflexes, positive pulses, there was no 
muscle wasting, he could squat and rise, and could stand on 
this heels and toes.  The examiner did report some spasm and 
tenderness of the lumbar spine.  The impression was mild 
lumbosacral strain/sprain. X-rays of the lumbar spine were 
negative.

The veteran received another VA examination in April 1993.  
He complained of non-radiating pain in the lower back. 
Flexion was to 45 degrees, with complaints of tightness and 
pain, extension was to 15 degrees, and lateral flexion was to 
30 degrees bilaterally.  The examiner reported "some spasm 
and tenderness in the lower lumbar region" with palpation. 
Straight leg raise testing was unremarkable bilaterally.  The 
veteran was able to squat and rise to 2/3 of a squat, with 
complaints of pain in the service-connected right knee.  He 
was able to stand on his heels and toes, there was no muscle 
wasting, he had positive reflexes, and he was neurologically 
intact. Drawer and McMurray's signs were unremarkable.  X- 
rays of the lumbar spine were normal.  The examiner diagnosed 
lumbosacral sprain/strain.

VA treatment records from April 1993 to March 1997 noted 
continuing complaints of back pain.  In December 1993, the 
veteran complained of pain with attempted manual labor, and 
he said his back would go out with bending.  The medical 
report also included complaints relating to the veteran's 
service-connected right knee disorder.  The report noted that 
range of motion was normal, but did not specify whether this 
was in reference to the back or the knee.  The veteran's 
posture was described as normal, he was able to walk on toes 
and heels, deep tendon reflexes at the patellae and Achilles 
were equal and normal, sensation was normal, and straight leg 
raise testing, McMurray's, and Babinski's tests were all 
negative.  The report noted that a Magnetic Resonance Imaging 
(MRI) scan of the lumbosacral spine was negative for 
herniated nucleus pulposus, but did show mild bulging at L5- 
S1.

An April 1994 entry noted that an earlier CAT scan had been 
negative.  The veteran denied any radicular pain to the 
extremities and denied numbness.  He had tenderness in the 
upper lumbar spine, with no paravertebral spasm.  Straight 
leg raise testing was positive at 90 degrees on the right and 
at 80 degrees on the left.  Deep tendon reflexes were equal 
bilaterally.  In October 1994, the veteran was seen for 
complaints of his back going out on him the night before.  He 
said that the incident had occurred when he woke up in the 
morning and had not been related to any recent trauma.  He 
was treated at the emergency room and gained some relief from 
injections as well as from non-prescription painkillers.  
However, he still complained of back pain radiating to the 
testicles.  He was tender to palpation, straight leg raise 
testing was positive bilaterally, there was no numbness, and 
strength in the lower extremities was 5/5.  An X-ray report 
of the lumbar spine was negative.  An emergency room report 
later that month noted that the veteran had been seen three 
times in the last ten days for back pain.

The veteran was re-examined by VA in December 1994.  He 
complained of back pain that would radiate down to his left 
knee.  He denied numbness or paresthesias in the lower 
extremities, except on occasions when his back would go out 
on him.  He reported that he had recently been treated in the 
emergency room on four occasions for his back going out.  He 
said that this would cause weakness in the legs and 
difficulty standing, until relieved by an injection in the 
emergency room.  The examiner reported that there were no 
postural abnormalities or fixed deformities, and the 
musculature of the back was normal.  Flexion was to 80 
degrees, extension was to 10 degrees, lateral flexion was to 
40 degrees bilaterally, and rotation was to 30 degrees 
bilaterally, with objective evidence of pain on motion in all 
ranges of motion.  The examiner stated that there was no 
evidence of neurological involvement.  A MRI scan showed mild 
to moderate focal center bulging annulus at L5/S1, but no 
evidence of herniated nucleus pulposus or neurological 
impingement.

A December 1995 X-ray report of the lumbosacral spine was 
negative.  In January 1996, the veteran complained of back 
pain radiating to the left lower extremity.  He had no 
paravertebral muscle spasm, range of motion was described as 
restricted and painful, and straight leg raise testing was 
positive.  The assessment was chronic low back strain 
secondary to disc degeneration.  In July 1996 he complained 
of pain radiating down the left leg, with shooting pains in 
the low back, and muscle spasm in the left calf muscle with 
occasional muscle cramp when arising in the morning.  His 
back was tender to palpation with diffuse, non-localized 
pain, his posture was erect, his motion was normal, he could 
walk on heels and toes normally, deep tendon reflexes were 
strong, straight leg raise testing was negative, he had 
normal sensation to pinprick, and Babinski's test was 
negative.  X-rays of the lumbosacral spine were described as 
normal.

A private MRI was conducted in August 1996.  The physician, 
Dr. H. D., reported an impression of small central disc 
protrusion at the L5-S1 level.  Dr. D. commented that he had 
compared his findings with the November 1994 MRI results 
(discussed in the December 1994 VA examination report) and 
the July 1996 VA X-ray films. 

Also in August 1996, the veteran requested another physician, 
Dr. M. P. to review the results from the various X-rays, MRI 
and CAT scans that the veteran had received.  Dr. P. stated 
that his impression of the December 1991 and April 1993 X-
rays was that there was an asymmetrical lucent line on the L3 
vertebra, possibly due to a congenital or recent fracture.  
Dr. P.'s impression of the April 1993 CT scan was that there 
was a mild degree of central and posterior disc herniation at 
the L5-S1 level, and that the lumbosacral spine was otherwise 
normal.  His impression of X-rays taken in October 1994, 
December 1995, and July 1996 was that there was a pars defect 
involving the L4 vertebra, with the lumbosacral spine 
otherwise normal.  His impression of the August 1996 MRI was 
that there was a mild degree of hard disc bulging posteriorly 
at L5-S1, with the lumbosacral spine otherwise normal.

VA treatment records from November 1996 noted that the 
veteran complained of back pain radiating to the thighs and 
calves, bilaterally.  He had paraspinal muscle spasm and 
straight leg raise testing was positive bilaterally, but 
there was no sensory or motor deficit and deep tendon 
reflexes were normal.

In November 1996, the Court granted a motion filed by the 
Office of General Counsel for VA to remand the case for 
consideration and development of additional evidence and 
readjudication of the claims.  The General Counsel's motion 
was based, in part, on the grounds that VA treatment records 
dated from July 1993 to June 1994, as well as vocational 
rehabilitation records, had not been considered by the Board 
in it's February 1996 denial of the veteran's claims.  These 
records, in addition to later-dated treatment records, have 
since been added to the claims folder.

Additional VA treatment records from March 1997 revealed that 
the veteran had exacerbated his back disorder the day before 
and that it was now hard to walk. He was observed to walk 
with a stooped gait, he had sciatic notch tenderness, but 
straight leg raise testing was negative.  The assessment was 
questionable sciatica or muscle spasm.  In August 1997, the 
veteran submitted a statement signed by his father and his 
sister, who maintained that the veteran suffers from constant 
back pain, with episodes of severe pain which result in an 
inability to work and attend school.

At a September 1997 personal hearing at the RO before a 
Veterans Law Judge (VLJ), the veteran testified that he 
suffered from back pain exacerbated by being on his feet, 
bending, and sitting in one position for a long period of 
time.  He further testified that his back would sometimes "go 
out on him," making it difficult to walk, causing him to be 
bedridden and unable to straighten out.  He described pain 
radiating into his left leg, and occasionally his right leg.  
He said that he did not have any numbness in the legs, but he 
did have shooting pain and tingling every so often in the 
left leg, but not in the foot or toes.  He said that he wore 
an electrical device to help with the pain, and that the pain 
interfered with his schooling, had made him miss some school, 
and had resulted in him getting bad grades.  In addition, he 
stated that his pain had caused him to quit some jobs.

The veteran said that after his back injury in service, he 
had asked for a more extensive examination of his back, such 
as an MRI or bone scan, but that the military doctors refused 
to do more than take an X-ray of the spine.  He said that he 
had had Dr. P. review the various MRI and bone scan studies 
performed by VA following separation, and that Dr. P. had 
determined that the veteran had a herniated disc and two 
fractured vertebrae in the lumbar spine.  The veteran argued 
that the medical record, specifically his repeated visits to 
the hospital, showed that his back injury was severe and 
recurring.

Pursuant to a July 1997 remand order by the Board, the 
veteran was scheduled for orthopedic and neurological VA 
examinations in April 1998.  The orthopedic report noted that 
the veteran complained of back pain, worse on the left than 
on the right. He said that he had difficulty sitting, 
standing, or lying down for any length of time, as well as 
sleeping, and that pain would occasionally radiate down the 
left thigh.  He denied bowel or bladder symptoms.  Flexion of 
the back was to 15 degrees, extension was to 10 degrees, and 
rotation was to 15 degrees, with severe discomfort.  He had 
mild spasms on the left side of the back, greater than on the 
right.  Straight leg raise testing was negative. Patellar and 
Achilles reflexes were 2+ and symmetrical, sensation was 
intact, and motor strength was 5/5 and symmetrical in all 
muscle groups of the lower extremities.  He had full range of 
motion of the hips.  The examiner stated that X-rays of the 
lumbar spine showed a congenital anomaly of the L3 inferior 
facet, with the L3-4 facet intact.  There were no arthritic 
changes.  The examiner further stated that an MRI of the 
lumbar spine showed no nerve root impingement and no 
impingement of the spinal cord.

The examiner's impression was that the veteran's "symptoms of 
his spine are grossly exaggerated to physical impairment," 
and the examiner did not believe that "the facet problem at 
L3 is causing any pain."  The examiner pointed out that there 
was no degeneration of the facet and no impingement by MRI.  
He stated that, while the veteran complained of pain on 
motion, "I am unable to find objective problems with his 
lumbar spine other than mild spasming of his back."  He said 
that the veteran's symptoms were subjective and that he was 
unable to attribute any of the veteran's back problems with 
his original service injury.  He said that there was no 
weakness of the muscles, no nerve root problems, no changes 
in reflexes and no significant abnormalities by MRI or X-ray, 
and he said that the veteran did not have an impaired ability 
to execute skilled motions smoothly due to both his knee and 
back disabilities.

The neurological examination report noted that the veteran 
complained of a waxing and waning pain, sometimes 
excruciating after certain movements but sometimes not as 
painful.  The veteran described pain on a ten point scale as 
being two or three at his best, and seven to nine at his 
worst.  Pain was exacerbated by bending, exercise, or 
sleeping in the wrong position, and was alleviated by 
bedrest.  He further described episodes of pain like an 
electric shock, radiating to the posterior and lateral aspect 
of the left thigh.  Occasionally, a similar but less intense 
pain would radiate to the right thigh.  The veteran had 
flare-ups of pain, but these occurred instantly with certain 
motions.  He denied sensory changes such as paresthesias, 
dysthesia and other sensory abnormalities.

The veteran maintained that his pain interfered with his 
daily activities and made it difficult for him to work, play, 
or attend school.  The examiner noted that there were no 
specific activities that were prohibited, and that activities 
such as bending or walking would sometimes cause pain, while 
at other times they would not.  The examiner felt that the 
sciatic and femoral nerve distributions were implicated in 
the veteran's complaints of pain, and that there might be 
radiculopathy involving the L5 and S1 roots, despite the lack 
of sensory changes.  The examiner observed that the veteran 
arose easily and gracefully from a chair, walked into the 
examination room when called and seated himself, all without 
difficulty.  He was able to heel, toe, and tandem walk 
without difficulty.  He refused to do a deep knee bend 
because of back pain, but easily stood on stool to climb on 
to the examination table.

The veteran had normal motor bulk, tone, and strength, and 
there was no evidence of muscle atrophy and no fasciculations 
or wasting in the lower extremities.  The veteran did have 
"give away" weakness in both lower extremities secondary to 
subjective complaints of low back pain, but the examiner 
opined that the veteran was not giving a full effort.  The 
veteran had no tremors, adventitious movements, dystonias, 
dyskinesias, or myotonias, deep tendon reflexes were brisk 
and symmetric in the lower extremities, and plantar 
stimulation caused downgoing toes bilaterally.  Sensory 
examination revealed no sensory changes in the lower 
extremities.  The veteran was unable to perform heel to shin 
maneuvers well due to complaints of pain in lumbosacral area.  
The veteran had no paraspinous or lower extremity muscle 
spasm, but he did have tenderness to palpation and percussion 
over the midline sacral area and the sacral iliac joints 
bilaterally.  The veteran's stance was stable and there was 
no Romberg sign.

The neurologist's impression was that the veteran's 
complaints of chronic pain syndrome involving both lower 
extremities were due to radicular pain due to root 
compression "although the patient's disc herniation is 
reportedly small in midline."  The examiner suggested 
additional testing, specifically to include electric 
myelogram and nerve conduction studies in order to evaluate 
the existence and severity of any radiculopathy due to disc 
bulging.  The examiner said that the veteran had no paralysis 
or paresis, but that his pain might qualify as neuralgia.  He 
stated that he found no objective evidence of an orthopedic 
problem or of neuropathy or radiculopathy, despite the 
veteran's limited motion and subjective complaints of pain.  
He further stated that there was no evidence of decrease in 
strength, no nerve root problems, no changes in reflexes, no 
significant abnormalities by MRI or X-ray, no evidence of 
fatigability, incoordination, or inability to execute skilled 
movements, and he did not feel that the veteran had 
incoordination that would intervene with his activities of 
daily living or the performance of complicated, precise 
manipulative tasks.

In a January 1999 addendum report, a VA examiner stated that 
the results of a recent a electromyogram and MRI were 
consistent with a S1-S2 radiculopathy, attributable to a disc 
protrusion at the L5-S1 level.  The findings also suggested 
mild degenerative disc disease at the L5-S1 level.  The 
examiner stated that comparison of the current MRI findings 
with the August 1996 MRI findings "does not suggest a 
significant worsening of the patient's disease."

VA treatment records show additional treatment and complaints 
of lumbar pain since January 1999.

The report of an April 2005 VA examination provides that the 
veteran complained of flare-ups of 2-3 days length, that 
occurred every 1-2 months.  Their severity was severe.  
During the flare-ups, the veteran could hardly straighten up 
and his wife had to help him out of bed.  The report notes 
mild fatigue, moderate decreased motion, stiffness in the low 
back and hips, weakness in the low back and spasms in the low 
back and into the hips, especially the left.  There was pain 
on the left lumbosacral spine and into the left hip.  The 
pain was severe, constant and radiated.  It was a burning 
sensation down the outside of the left leg.  The veteran said 
that he could walk 1/4 mile.  There were no incapacitating 
episodes.  

The report sets forth the results of physical examination in 
great detail.  The resulting diagnosis was lumbosacral 
strain, low back spasm, disc protrusion of L5-S1, S1-S2 
radiculopathy, and mild degenerative disability disease of 
L5-S1.  The examiner stated that the veteran's disability had 
significant occupational effects, consisting of decreased 
mobility, problems with lifting and carrying, difficulty 
reaching, weakness or fatigue, decreased strength of the 
upper extremity, and decreased strength and pain of the lower 
extremity.  The resulting work problem was that the veteran 
was assigned different duties, and had increased absenteeism.  
The disability also resulted in moderate problems with 
chores, shopping, traveling, bathing and dressing.  It 
resulted in severe problems with exercise, sports and 
recreation.  

Turning to the relevant law, during the pendency of the 
veteran's appeal the regulations pertaining to the evaluation 
of spinal disabilities have twice been amended.  See 67 Fed. 
Reg. 54345-54349 (Aug. 22, 2002) (effective September 23, 
2002); and 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) 
(effective September 26, 2003).  Accordingly, there are three 
distinct rating schemes potentially applicable to the 
veteran's claim.  

First, prior to September 26, 2003, 38 C.F.R. §4.71a, 
Diagnostic Code 5292, regarding the limitation of motion of 
the lumbar spine, allowed a 40 percent rating for severe 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 10 percent rating for a slight 
limitation of motion.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5289 provided that ankylosis of the lumbar 
spine warrants a 40 percent evaluation if it is favorable or 
a 50 percent evaluation if it is unfavorable.  

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a 40 percent rating is warranted for a 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating is 
warranted for a lumbosacral strain with characteristic pain 
on motion.  A noncompensable rating is warranted for slight 
subjective symptoms.

Prior to the September 2002 revision, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 provided that moderate intervertebral 
syndrome with recurring attacks warranted a 20 percent 
evaluation.  A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.

Second, under the September 23, 2002, amendments to 
Diagnostic Code 5293 for rating intervertebral disc syndrome, 
a 60 percent disability rating remained the highest available 
rating and was warranted when there were incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months warrant a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  

An incapacitating episode was defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.  
This latter manner of rating disability suggests that a 
rating higher than 60 percent might be awarded.

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.

The September 2002 amendments did not change the criteria 
under Diagnostic Code 5292 or 5295.

Third, effective September 26, 2003, the schedule for rating 
spine disabilities was changed again to provide for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine.  A 100 
percent rating is warranted when there is unfavorable 
ankylosis of the entire spine.  A 50 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating is warranted when 
there is unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.  

The Incapacitating Episode rating scheme provides for no 
higher than a 60 percent rating for intervertebral disc 
syndrome and is nearly the same as that utilized in the 2002 
changes.  Intervertebral disc syndrome continues to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
was assigned when the veteran experienced incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In a VA General Counsel opinion, it was determined that 
Diagnostic Code 5293 involves loss of range of motion and 
that 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under that diagnostic code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to an initial evaluation for 
lumbosacral strain with spasms, disc protrusion at L5-S1, 
with stable S1-S2 radiculopathy, and mild degenerative disc 
disease at L5-S1, in excess of 20 percent, for the period 
from October 25, 1991 to April 25, 1993.  

The medical evidence dated during this period is negative for 
severe limitation of the lumbar spine (Diagnostic Code 5292), 
ankylosis (Diagnostic Code 5289) or severe lumbosacral 
strain, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, loss of lateral motion with 
osteo-arthritic changes, narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  (Diagnostic Code 5293).  The December 1991 VA 
examination report describes the veteran's disability as 
mild.  The April 1993 VA examination report notes that he had 
positive reflexes and was neurologically intact. Drawer and 
McMurray's signs were unremarkable.

The Board is aware that the report of the April 1993 VA 
examination report includes the veteran's complaints of pain.  
However, while flexion and extension were reduced, the 
veteran's lateral flexion was full.  Further, during the 
December 1991 VA examination, the veteran had nearly full 
flexion, and full extension and lateral flexion.  The reports 
are negative for any flare-ups, or resulting limitation of 
function or motion due to any other of the DeLuca factors, to 
include weakness, fatiguability and incoordination that would 
warrant an increased evaluation.  Accordingly, a rating in 
excess of 20 percent is not warranted under the provisions of 
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet App at 202.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Based on a thorough review of the record, the Board finds 
that the evidence supports a 60 percent evaluation for the 
veteran's lumbosacral disability, effective April 26, 1993, 
under the version of Diagnostic Code 5293 in effect prior to 
the September 2002 revision.  The competent medical evidence 
shows that the veteran's disability has resulted in 
pronounced intervertebral disc syndrome with persistent 
symptoms such as characteristic pain, demonstrable muscle 
spasm and other neurological findings, and little 
intermittent relief.  Diagnostic Code 5293.

The Board has considered an evaluation in excess of 60 
percent.  However, the preponderance of the evidence is 
negative for unfavorable ankylosis of the entire spine.  
General Rating Formula for Diseases and Injuries of the 
Spine.  Similarly, the preponderance of the evidence is 
negative for any indication that any DeLuca factors result in 
limitation of motion comparable to such ankylosis.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet App at 202.

The Board recognizes the veteran's complaints of pain during 
each of the relevant periods.  Lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, as a layperson, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether a disability satisfies 
diagnostic or evaluative criteria.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992). As a result, his own assertions do not 
constitute competent medical evidence that his lumbosacral 
disability warrants initial evaluations in excess of 20 
percent and 40 percent, for each respective period.

Residuals of right patellar fracture

A December 1991 VA examination report noted that the veteran 
complained that his knee felt like it was going to give out.  
He also complained of popping and cracking of the knee, and 
pain and discomfort, especially when climbing or walking on 
uneven surfaces.  Flexion was to 120 degrees, extension was 
to 0 degrees, and there was crepitus and noticeable popping 
and cracking with motion of the knee.  There was also 
generalized sloppiness of the joint on the lateral and medial 
aspects with stress testing.  Drawer and McMurray's tests 
were unremarkable and there was no redness, erythema or 
effusion.  The veteran did have some difficulty with 
squatting and arising due to pain in the knee.  The 
examiner's impression was history of fractured patella with 
chondromalacia and some mild instability of the right knee 
with probable early arthritic changes.  X-rays of the knee, 
however, were negative.

An April 1993 VA examination report noted that the veteran 
complained that his knee was constantly sore, "and at times 
appears to give out."  The veteran's posture and gait were 
unremarkable.  Examination of the knee revealed flexion to 
130 degrees and extension to 0 degrees, with minimal 
crepitus.  Lateral-medial stress testing was described as 
unremarkable.  There was no evidence of redness, warmth or 
effusion, but on palpation of the patella the veteran 
complained of severe pain.  The veteran was able to squat and 
arise to approximately 2/3 of a squat, due to pain in the 
knee.  The examiner's impression was status post history of 
fracture of patella with residual tenderness.  X-rays of the 
knee revealed no acute fracture or dislocation.

VA treatment records from December 1993 noted that the 
veteran continued to complain of pain in the knee.  The 
assessment was lateral meniscus subtle tear. In April 1994 he 
complained of tenderness of the right patella.  Active range 
of motion was described as being within normal limits.

A November 1994 private MRI report of the right knee noted an 
impression of old patellar fracture and subtle tear of the 
posterior horn of the lateral meniscus.  The anterior and 
posterior cruciate ligaments were intact and there was no 
significant joint effusion.  

The veteran was re-examined by VA in December 1994.  He 
complained of continuing pain and stiffness in the right 
knee.  There was no swelling or deformity noted.  Flexion of 
the knee was to 140 degrees, and extension of the knee was to 
0 degrees.  There was no crepitation with motion.  The 
examiner reviewed the MRI report and diagnosed status post 
fracture of the right patella, and subtle tear of the 
posterior horn in the lateral meniscus.

As noted above, the Court remanded this case in November 
1996, and directed VA to obtain the VA treatment records 
dated from July 1993 to June 1994, as well as vocational 
rehabilitation records, that had not been considered by the 
Board in its February 1996 denial of the veteran's claims.  
These records, in addition to later-dated treatment records, 
have since been added to the claims folder.

VA treatment records from March 1997 revealed that the 
veteran complained of a two day history of right knee pain.  
He said that it hurt to put pressure or weight on the knee.  
The veteran was ambulatory and there was no effusion, but the 
veteran had generalized tenderness around the knee.  The 
assessment was status post lateral meniscus tear.  In August 
1997, the veteran submitted a statement signed by his father 
and his sister, who maintained that the veteran suffers from 
knee pain, with episodes of severe pain which caused him to 
miss school.

At a September 1997 personal hearing at the RO before a VLJ, 
the veteran testified that he has had pain in the right knee 
since he injured the knee in 1990.  He said that his knee 
pops, cracks, and swells up, and is exacerbated by bending, 
squatting, and being on his feet a lot.  He testified that he 
takes painkilling medication on a daily basis, as well as 
medication for arthritis in the knee.  He further testified 
that the pain in the knee causes him to get tired easily, and 
that he believed that the disorder had prevented him from 
working.  He denied having any heat or redness in the knee.  
He said that, while he can bend the knee fully, repetitive 
bending leads to pain.  The pain was located on the kneecap, 
he said, and would run into the bone just below the kneecap.  
He said that he had been told that his meniscus had a slight 
tear in it.  Finally, when asked if his knee would lock up, 
he said that it would sometimes get so stiff with use that it 
would get "real hard to move."

Pursuant to a July 1997 remand order by the Board, the 
veteran was scheduled for an additional VA orthopedic 
examination in April 1998.  He complained of constant, severe 
pain, that he described as being a nine on a ten point scale.  
He said that he could only walk a quarter of a mile, and had 
difficulty going up and down stairs, but he denied any flare-
ups.  He further denied any dislocation or subluxation of the 
patella and he did not wear a brace.  Examination of the 
right knee revealed atrophy of the quadriceps that the 
examiner described as moderate in degree.  Flexion of the 
right knee was to 140 degrees and extension was to 0 degrees.  
There was no crepitus or effusion.  Anterior drawer and 
Lachman's signs were negative.  Patella inhibition caused 
mild discomfort.  The examiner's impression was right knee 
pain, moderate in degree.  He stated further that there was 
an osteocondyle of the patella.

The veteran also received a VA neurological examination.  For 
the most part, this addressed the veteran's back 
symptomatology.  The examiner did report, however, that 
flexion of the right knee was to 120 to 130 degrees and 
extension was to 0 degrees, and that motion was limited by 
pain.  In addition, the examiner stated that examination of 
the knee revealed no crepitation or bony or other 
abnormality, other than a small surgical scar.  X-rays of the 
knee revealed mild osteoporosis, but were otherwise negative, 
with no arthritic changes noted.

VA treatment records show additional treatment and complaints 
of right knee pain since January 1999.

The report of a November 2004 VA examination provides that 
the veteran complained of a right knee popping sensation, 
right knee stiffness in the morning, increased problems with 
walking or standing, and weakness and giving out.  His pain 
was a 3 on a good day, a 5 on an average day and an 8 or 9 on 
a bad day or during flare-ups.  He had a knee brace he did 
not use because he could not find it, and he sometimes used a 
knee sleeve he had bought for himself.  He was able to 
perform all activities of daily living.  He did some yard 
work and other chores, but activity resulted in pain later 
that day.  His job for the past 3 years had been as an 
underground heavy equipment operator for a coal company.  
Much of the work was done sitting.  He said that his knees 
would get stiff doing this, but he had not missed work due to 
his knee or back problems for a long time.  

On physical examination, the veteran's gait was mildly 
antalgic.  The knee had no effusion, edema, erythema or 
warmth.  He had active range of motion from zero to 120 
degrees, and active assitive motion from -10 degrees 
(hyperextension) to 135 degrees.  There was no varus or 
valgus instability of the right knee, and McMurray's, 
Lachman's and Drawer's were all negative.  

In summary, the examiner noted that the veteran did appear to 
have some mild to moderate right knee disability, based on 
his subjective information.  There was no radiographic 
evidence of degenerative joint disease.  There was mild loss 
of active motion due to pain.  The veteran had maintained 
gainful employment for 3 years and had not had any excessive 
or repetitive work absence due to knee problems.  The 
examiner stated that the veteran was not prohibited from 
substantially gainful employment due to his disabilities, as 
he had been doing that [engaging in substantially gainful 
employment] long term.  

The veteran's right knee has been evaluated on the basis of 
instability.  Slight recurrent subluxation or instability of 
the knee warrants a 10 percent evaluation, moderate recurrent 
subluxation or instability of the knee is rated 20 percent 
and severe recurrent subluxation or instability of the knee 
is rated 30 percent..  Diagnostic Code 5257.

The Board also notes that in VAOPGCPREC 23-97, it was held 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Code 5003-5010 and 
Diagnostic Code 5257 based on additional disability. It was 
specified that, for a knee disorder already rated under 
Diagnostic Code 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261. Hence, if a claimant has a disability rating under 
Diagnostic Code 5257 for instability of the knee and there is 
also X-ray evidence of arthritis and limitation of motion, a 
separate rating is available under Diagnostic Code 5003 or 
Diagnostic Code 5010. Likewise, if a claimant has a 
disability rating under Diagnostic Code 5003 for arthritis of 
the knee, and there is evidence of instability, a separate 
rating is available under Diagnostic Code 5257. See 
VAOPGCPREC 9-98.  In this case, however, there is no X-ray 
evidence of arthritis.  Accordingly, a separate evaluation 
for arthritis is not warranted under the cited legal 
authority.

The Rating Schedule also addresses limitation of motion of 
the knee.  Limitation of flexion of a knee to 45 degrees 
warrants a 10 percent evaluation, limitation of flexion of a 
knee to 30 degrees warrants a 20 percent evaluation, and 
limitation of flexion of the knee to 15 degrees is rated 30 
percent.  Diagnostic Code 5260.  Limitation of extension of a 
knee to 10 degrees is rated 10 percent, limitation of 
extension to 15 degrees is rated 20 percent, and limitation 
of extension to 20 degrees warrants a 30 percent evaluation.  
Diagnostic Code 5261.  Separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for disability 
of the same knee joint.  See VAOPGCPREC 9-2004. 

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for initial evaluations for residuals of 
right patellar fracture, in excess of 10 percent, for the 
period from October 25, 1991 to April 13, 1998, and in excess 
of 20 percent, effective April 14, 1998.

Regarding the period prior to April 14, 1998, the evidence 
indicates that the veteran's disability was manifested by no 
more than slight impairment of the knee with recurrent 
subluxation or lateral instability.  While the veteran 
complained that his knee felt like it was going to give out, 
and "generalized sloppiness" of the joint was noted with 
stress testing during the December 1991 VA examination, this 
was not described as being more than slight. Subsequent 
examinations did not indicate any recurrent subluxation or 
lateral instability and the April 1993 examination report 
noted that lateral-medial stress testing was unremarkable.  
Even during the April 1998 VA examination, the veteran denied 
any instability of the right knee. In view of these findings, 
the Board finds that, for the period prior to April 14, 1998, 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for residual fracture, right patella, 
under Diagnostic Code 5257.  

Regarding limitation of motion, the veteran's range of 
motion, as recorded during VA examinations in December 1991, 
April 1993, December 1994 and April 1998 does not warrant a 
20 percent evaluation under Diagnostic Codes 5260 or 5261.  
Further, the preponderance of the evidence is negative for 
any indication that any DeLuca factors result in limitation 
of right knee motion warranting a 20 percent evaluation for 
limitation of flexion or extension.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet App at 202.

With respect to the issue of entitlement to an evaluation in 
excess of 20 percent, effective April 14, 1998, the Board 
observes that the November 2004 VA examination found that 
there was no varus or valgus instability of the right knee, 
and McMurray's, Lachman's and Drawer's were all negative.  
The examiner described the veteran's right knee disability as 
mild to moderate, based on subjective complaints, and 
described the veteran's loss of motion due to pain as mild.  
Thus, an evaluation in excess of 30 percent is not warranted 
under Diagnostic Code 5257.  In addition, the veteran's 
active range of motion from zero to 120 degrees, and active 
assitive motion from -10 degrees (hyperextension) to 135 
degrees, do not warrant 30 percent evaluations under 
Diagnostic Codes 5260 or 5261.  Also, the preponderance of 
the evidence is negative for any indication that any DeLuca 
factors result in limitation of right knee motion warranting 
a 30 percent evaluation for limitation of flexion or 
extension.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet App at 
202.

The Board recognizes the veteran's complaints of pain during 
each of the relevant periods.  Lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone, supra.  
However, as a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as 
whether a disability satisfies diagnostic or evaluative 
criteria.  Espiritu, supra.  As a result, his own assertions 
do not constitute competent medical evidence that his right 
knee disability warrants initial evaluations in excess of 10 
percent and 20 percent, for each respective period.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz v. Principi, supra.  

Extraschedular evaluation

The Board observes that in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1) (2004).  "The governing norm in these exceptional 
cases is:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

Nevertheless, with respect to the veteran's lumbosacral and 
right knee disabilities, the Board finds no evidence of any 
exceptional disability picture in this case at any time 
during the appeal period.  There is no evidence in the claims 
file of particular circumstances that render impractical the 
application of the regular rating criteria to either 
disability, nor is there any indication that either 
disability has required any recent hospitalization.  There is 
no documentary evidence that because of his low back or right 
knee disabilities the veteran has been uniquely economically 
harmed beyond the degree of disability anticipated by his 
current evaluations.  He has submitted no employment or 
medical records showing that his disabilities interfere with 
employment to an extent not contemplated by his current 
evaluations.  

The Board recognizes that the exceptional or unusual 
disability picture mentioned in section 3.321(b)(1) 
reasonably contemplates factors other than marked 
interference with employment or frequent periods of 
hospitalization.  Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  However, such factors would be apparent from the 
record and necessarily relate to the service-connected 
disability.  See, e.g., Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997) and Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  In this case, no such factors are apparent from a 
review of the record before the Board.

TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

As noted above with respect to the veteran's increased 
evaluation claims, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a TDIU.  

In so finding, the Board is aware that the veteran's service-
connected disabilities satisfy the basic schedular criteria 
for a TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, the evidence 
indicates that the veteran's disabilities simply do not 
render him unemployable.  The Board observes that the report 
of the April 2005 VA back condition found that the veteran's 
low back disability did result in the assignment of different 
duties and absenteeism at work.  However, a November 2004 VA 
examination report provides that the veteran said he had not 
missed work due to his knee or back problems for a long time.  
The examiner pointed out that the veteran had maintained 
gainful employment for 3 years and did not have any excessive 
or repetitive work absences, due to service-connected knee 
problems.  The examiner stated that the veteran was not 
prohibited from substantially gainful employment due to his 
disabilities, as he had been employed long term.  

Moreover, the Board observes that the veteran simply has not 
submitted any evidence that his service-connected 
disabilities result in marked interference with employment.  
Indeed, the record shows that the veteran remains employed.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz v. Principi, supra.  

	(CONTINUED ON NEXT PAGE)























ORDER

An initial evaluation in excess of 20 percent for lumbosacral 
strain with spasms, disc protrusion at L5-S1, with stable S1-
S2 radiculopathy, and mild degenerative disc disease at L5-
S1, for the period from October 25, 1991 to April 25, 1993, 
is denied.

A 60 percent initial evaluation for lumbosacral strain with 
spasms, disc protrusion at L5-S1, with stable S1-S2 
radiculopathy, and mild degenerative disc disease at L5-S1, 
effective April 26, 1993, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

An initial evaluation in excess of 10 percent for residuals 
of right patellar fracture, for the period from October 25, 
1991 to April 13, 1998, is denied.

An initial evaluation in excess of 20 percent for residuals 
of right patellar fracture, effective April 14, 1998, is 
denied.  

A total disability evaluation based on individual 
unemployability is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


